Title: Charles Adams to Abigail Adams, 22 September 1794
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            New York Sepr 22 1794
          
          My books arrived in good order and well conditioned the day after I last wrote to my father. By some mistake the 28th volume of The Dictionaire Diplomatique was left behind. Though I have not seen an account of the departure of my brothers I suppose from my father’s last letter that e’er this they must have sailed One half of your children are called away from you and though seas do not divide you from the others yet necessity obliges them to be absent but wherever they are I trust they never can forget the maternal tenderness you have ever exercised toward them. You have indeed been a mother to us and such a one as we never can too highly value. My sister wishes you to pass the winter with her but I fear you will not again venture from home. Mrs Fitch has been very civil to me they appear to have a great affection for our family She says one of the principal inducements that Mr Fitch has for coming to settle in America is the friendship he has for my father The opinions of people here are very various respecting the success of Mr Jay’s mission. We have accounts that Genl Wayne has taken several British subjects in a late engagement with the Indians and hung them upon the trees I do not vouch for the truth of this but the conduct of the officers of the British Government towards this Country bear not a very favorable aspect. The antifederalists here predict that the whole power of the United S[tates] cannot quell the insurrection in Penn[sylvania] that open hostilities must be commenced there is no doubt for the indignities offered to the Commissioners cannot be overlooked The volunteers from N Jersey and Pennsylvania are very numerous In the former State they would not agree to the regular draft but insisted upon drafting for those who should not go. There has been as yet no requisition from this State if there should be one I shall take my musket and march in the ranks as I have been drafted as one of the minute men: this will not be altogether so convenient for me.
          On the fourteenth of October I shall set out for Albany The earnest solicitations of the Baron have drawn a promise from me to spend a few days with him at his solitude after I have passed my Counsellors examination. I have always lamented that you have so little acquaintance with this excellent man I never have know a

more noble character and his affection for me calls forth every sentiment of gratitude which can exist in my breast. I hope you will write to me frequently I feel as if every day some friend and I have not many was taken from me to those who remain I am more strongly attached but the affection to my Mother can never suffer any alteration I shall ever remain as heretofore I ever have been yours with the sentiments of the purest filial tenderness
          
            Chas Adams
          
        